Title: New York Ratifying Convention. Notes for Second Speech of July 17, [17 July 1788]
From: Hamilton, Alexander
To: 


[Poughkeepsie, New York, July 17, 1788]




I 1 not permitted to be out of union
2 Self preservation—West Point
3 Interest to consolidate
II Discontented minorities
1 Examine story of expediency
2 history of minorities. Rhode Island N Carolina
III Unequal contest
1 Government organized
2 Ruling parties in each state Fœderal
3 Sea Coast source of Wealth Fœderal
4 Property abilities Fœderal
IV Where to look for aid?
☞ If to G. B. will she afford it unless with views of conquest &c. France &c.
V Suppose contest equal
What result of two great parties marshalled against each other &c


Who will be the leader?



Who are we willing to trust?

VI Why risk all this?
1 Will it not be more expedient to acquiesce
2 What motive Southern district will join? ☞ N York odious
3 What situation of the rest of the State?
VII History of previous measures—
1 Impost begat Convention
2 Rejection of constitution may beget a despotism.
3 Various opinions respecting government
Love of repose would unite all—

VIII Various opinions concerning mode of rectifying present constitution

1 This peaceable expedient adopted
2 What responsibility if frustrated by us?

1 Republics disgraced till revolution—
2 Situation favourable—
3 Objects not yet obtained
4 Cause calls upon us to do nothing—improper—

Most distinguished Patriots in and out of Convention


G Livingston
Dickinson
Rutlege
Franklin
Washington

Heroes who have died

Sister states

Mankind
Heaven

